[Cite as Deeb v. Deeb, 2016-Ohio-845.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


Joseph Deeb                                       Court of Appeals No. WD-15-013

        Appellant                                 Trial Court No. 11DS066

v.

Samantha Mascia-Deeb                              DECISION AND JUDGMENT

        Appellee                                  Decided: March 4, 2016

                                          *****
        Joseph Deeb, pro se.

        Samantha Mascia-Deeb, pro se.

                                          *****

        SINGER, J.

        {¶ 1} This is an accelerated appeal. Appellant, J.D., appeals a decision of the

Wood County Court of Common Pleas, Domestic Relations Division, dismissing his

motion for contempt against appellee, S.M.D. We affirm.
       {¶ 2} The parties divorced in 2011 in Wood County Ohio. At the time, they had

two minor children. The parties entered into a shared parenting agreement. Appellant

lives in Perrysburg, Ohio. Appellee now resides in Buffalo, New York with the children.

       {¶ 3} Appellant filed his contempt motion on November 26, 2014, alleging that

appellee had violated the terms of the shared parenting agreement. Specifically, appellant

contends that appellee, along with her parents have fabricated stories about him in an

effort to gain full custody of the children. Among other things, he contends, appellee has

accused him of not allowing the girls privacy when they shower. She has accused him of

threatening suicide if the girls attend church. She claims the girls do not want to see or

talk to him and she claims that appellant will not allow the girls to play sports. Appellee

has accused appellant of having a history of domestic abuse as well as a history of

threatening women in general.

       {¶ 4} Because appellant is greatly concerned of the effect these allegations, he

maintains are false, will have on his relationship with his daughters, he is accusing

appellee of interfering with their shared parenting agreement. The agreement states in

pertinent part:

              We want [the daughters] to know that they have two parents who

       love them. To accomplish this, we have agreed to put our differences aside

       in order to make their wellbeing a mutual goal. * * * We assert that we

       shall cooperate with each other in good faith and with flexibility regarding

       the best interests of our children, and that we shall make every effort to



2.
      insulate our children from any future differences which may arise in the

      joint decision making process. * * * We will encourage and support their

      affectionate relationship with both of us.

      {¶ 5} Appellant contends that appellee and her parents, through their lies to the

children and their behavior in front of the children, have done everything they can to

sabotage the purposes behind the shared parenting agreement-creating healthy

relationships between parents and children.

      {¶ 6} On February 6, 2015, the trial court declined to exercise jurisdiction

regarding custody and parenting issues “due to New York being the home state of the

children.” The court dismissed his motion. Appellant now appeals setting forth the

following assignment of error:

             I. The Court of Common Pleas has neglected to review the share

      (sic) parenting agreement filed in 2011 where it specified a parenting

      sharing program for the appellant and appellee that provide healthy and

      caring schedule for the children where [daughter 1] and [daughter 2] will be

      in their home in Perrysburg every other weekend from Friday to Sunday, 6

      weeks during the summer break, other school breaks and holidays. The

      Wood County Court had the kids’ wellbeing in mind in 2011 and in

      February 9 of 2015 when the court returned an order of willingness to

      relinquish the children jurisdiction to Buffalo New York Erie County

      Family Court. Appellant filed an order of contempt against the appellee



3.
       who is attempting to starve his two daughters their legal and natural right to

       visit their birth home in Ohio by creating some delusional allegation to

       cover her reckless actions and not having to answer to your court. The

       Court of Wood County has the legal right to maintain jurisdiction based on

       the share (sic) custody ruled in 2011.

       {¶ 7} Ohio has adopted and codified (R.C. 3127) the Uniform Child Custody

Jurisdiction and Enforcement Act (“UCCJEA”). A purpose of the act is “to avoid

jurisdictional competition and conflict with courts of other jurisdictions” in custody

matters. In re Palmer, 12 Ohio St.3d 194, 196, 465 N.E.2d 1312 (1984).

       {¶ 8} R.C. 3127.15(A) specifies the following jurisdictional grounds for an Ohio

court to make an initial determination in a child-custody proceeding:

               Except as otherwise provided in section 3127.18 of the Revised

       Code, a court of this state has jurisdiction to make an initial determination

       in a child custody proceeding only if one of the following applies:

               (1) This state is the home state of the child on the date of the

       commencement of the proceeding, or was the home state of the child within

       six months before the commencement of the proceeding and the child is

       absent from this state but a parent or person acting as a parent continues to

       live in this state.




4.
       {¶ 9} “A trial court’s decision as to whether to exercise jurisdiction pursuant to the

UCCJEA, as codified in Ohio R.C. Chapter 3127, should only be reversed upon a

showing of an abuse of discretion.” In re Collins, 5th Dist. Guernsey No. 06CA000028,

2007-Ohio-4582, ¶ 15. The phrase “abuse of discretion” connotes more than an error of

judgment; rather, it implies that the trial court’s attitude was arbitrary, unreasonable, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). When applying the abuse of discretion standard, this court may not substitute its

judgment for that of the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621,

614 N.E.2d 748 (1993).

       {¶ 10} For purposes of R.C. 3127.15(A)(1), Ohio is not the home state of the

minor children as they have resided in New York since 2011. The trial court stated that

“New York has indicated its willingness to accept jurisdiction.” Additionally, there is a

pending case in New York regarding the same issues appellant has raised in this motion.

Accordingly, the trial court did not abuse its discretion in refusing to exercise jurisdiction

and dismissing appellant’s motion for contempt.

       {¶ 11} We have no doubt that appellant deeply cares for his children.

Unfortunately we, as a court, are bound by the laws of this state which require this matter

to be heard in another jurisdiction.

       {¶ 12} The judgment of the Wood County Court of Common Pleas is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.



5.
                                                                      WD-15-013
                                                                      Deeb v. Mascia-Deeb




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Stephen A. Yarbrough, J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.